Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 1 of 30

AFFIDAVIT OF SPECIAL AGENT CASEY ANDERSON IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Casey Anderson having been first duly sworn, do hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

l. I am a Special Agent with the Federal Bureau of Investigation (FBI), and have
been so employed since September of 2019. I am assigned to the Springfield, Massachusetts
(MA) Resident Agency of the FBI, Boston Division, where I am responsible for conducting
federal fraud investigations, including wire fraud, and conducting other investigations related to
white collar crime. My participation in these investigations has included utilizing confidential
informants and cooperating witnesses; coordinating and conducting the execution of search and
arrest warrants; performing victim and witness interviews, reviewing financial records and
documents, and conducting electronic and physical surveillance.

2. The FBI is currently investigating Richard Duncan (“Duncan”) for violations of
18 U.S.C § 1343 fraud by wire radio or television.

3. I submit this affidavit in support of an application for a warrant under 18 U.S.C.
§ 2703(a) and Rule 41 of the Federal Rules of Criminal Procedure to search and seize records
and data from the e-mail accounts identified as RD01106@gmail.com (“the target account”)
described in attachment A.

4, I have probable cause to believe that these accounts contain evidence, fruits, and
instrumentalities of the crimes identified above, as described in Attachment B.

5. Based on the e-mail address’s domain name, I have probable cause to believe that
the accounts and relevant data are maintained by Google Inc. (“Google”), which, government

databases indicate, accepts service of process at:
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 2 of 30

Lers.google.com

as described in Attachment A.

6. The statements contained in this affidavit are based upon my investigation,
statements made in interviews, photographic evidence, and on my own experience as a Special
Agent of the FBI. Because this affidavit is being submitted for the limited purposes of securing a
search warrant, I have not included each and every fact known to me concerning this
investigation. I have set forth only those facts that I believe are necessary to establish probable
cause to believe that evidence of violations of 18 U.S.C § 1343 fraud by wire radio or television,
identities of victims, and/or information related to identities of conspirators not yet identified will
be obtained through the collection of the content of electronic communication for the Gmail
account RD01106@gmail.com.

LEGAL AUTHORITY

7. The government may obtain both electronic communications and subscriber
information from an e-mail provider by obtaining a search warrant. 18 U.S.C. §§ 2703(a),
2703(c)(1){A). Any court with jurisdiction over the offense under investigation may issue a
search warrant under 18 U.S.C. § 2703(a), regardless of the location of the website hosting
company or e-mail provider whose information will be searched. 18 U.S.C. § 2703(b){1)(A).
Furthermore, unlike other search warrants, § 2703 warrants do not require an officer to be
present for service or execution of the search warrant. 18 U.S.C. § 2703(g). If the government
obtains a search warrant, there is no requirement that either the government or the provider give
notice to the subscriber. 18 U.S.C. §§ 2703(b)(1)(A), 2703(c)(3). This application seeks a
warrant to search all responsive records and information under the control Google subject to the

jurisdiction of this court, regardless of where Google has chosen to store such information.
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 3 of 30

Pursuant to 18 U.S.C. § 2713, the government intends to require the disclosure pursuant to the
requested warrant of the contents of wire or electronic communications and any records or other
information pertaining to the customers or subscribers if such communication, record, or other
information is within Google’s possession, custody, or control, regardless of whether such
communication, record, or other information is stored, held, or maintained outside the United
States.
INTRODUCTION TO THE FRAUDULENT SCHEME

8. This affidavit describes some of the facts gathered through an ongoing
investigation that has revealed an advance fee fraud scheme perpetrated by an individual
believed to be Richard Duncan (Duncan), and others not yet identified, in which individuals were
recruited into an investment venture, promised high rates of returns on their investments, and
instructed to send money to individuals in the United States and overseas. This pattern was
repeated and additional requests for more money were provided to Duncan. Duncan then
recruited victims, who provided money to Duncan to fund the fraudulent investments or sent
payments directly to coconspirators as yet unknown. Duncan, who was a licensed investment
advisor, actively recruited investors from a series of former clients and close friends. According
to statements from victims, Duncan was successful in collecting investments due to the trust
these individuals placed in him, resulting from their long associations with Duncan and Duncan’s
perceived professional expertise. Due to his fraudulent investments, Duncan was fired from
investment firms; had his access to a trading platform rescinded; and was subject to enforcement
action from the United States Securities and Exchange Commission (SEC). Duncan was notified
of the fraudulent nature of his investment activities overseas by the SEC, by financial

institutions, and by currency remittance companies. Despite these warnings and consequences,
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 4 of 30

Duncan continued to attempt to recruit investors and send funds overseas. Most recently, Duncan
has sent $247,600.00 that originated from a Payment Protection Plan (PPP) Loan from the Small
Business Administration (SBA), from his bank account to others at the direction of
coconspirators. Duncan is a resident of Springfield, Massachusetts. Duncan’s victims are
residents of Massachusetts and Connecticut.

9. From August of 2016, until this date more than 40 transfers of currency have been
completed between Duncan, or victims acting on Duncan’s behalf, to coconspirators connected
with the fraud scheme located in Istanbul, Turkey and other locations located in and outside the
United States. These transactions were often structured to avoid mandatory reporting
requirements or daily transfer limits of financial institutions. Transactions have been completed
using multiple means including wire transfer from financial institutions, remittance services like
MoneyGram, the purchase and mailing of cashier’s checks, and the sending of cash through the
United Parcel Service (UPS) or Fedex.

PROBABLE CAUSE TO BELIEVE A FEDERAL CRIME WAS COMMITTED

Recruitment of Duncan and Victims into the fraudulent investment scheme

10. The FBI began an investigation into Duncan’s participation in an advance fee
scheme in January of 2019. Interviews with victims and associates of Duncan and documents
obtained from the US Securities and Exchange Commission (SEC) during their initial
investigation indicated that during or around August of 2016, Duncan was contacted by
individuals yet unknown, who facilitated an introduction with other individuals as yet unknown,
who claimed to be a woman who lived in Turkey named Janet Marck (Marck) and her lawyer
Richard Morgan (Morgan). According to interviews with victims, interviews with Duncan

conducted by the SEC, and messages collected between Duncan and Victim 3, the individual
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 5 of 30

claiming to be Marck solicited Duncan with the opportunity to manage financial assets of nearly
6 million US Dollars (USD) if Duncan could assist Marck in bringing her money to the United
States. Marck asked Duncan to provide money for a series of fees and personal financial setbacks
that were preventing Marck from making progress in moving money. Marck asked Duncan to
provide money to book a cargo ship to transport trunks full of money from Turkey to Boston,
Massachusetts (Herein known as “the Turkish Investment”). At some point, Duncan exhausted
his own resources, and solicited clients from his financial advising business to provide money to
be sent to Marck, with the promise of between 20% to 100% returns on their investments. In
interviews with the SEC, Duncan has failed to demonstrate compliance with any due diligence
and disclosure requirements required by his position as a financial advisor. Duncan admitted to
the SEC that he did not provide documentation for investments. Duncan’s participation in the
Turkish investment broke rules established by his employing institutions that led to his
termination. Additionally, two of the investors Duncan selected were suffering from diminished
mental capacity. According to Duncan, Duncan has Power of Attorney for Victim 2, who has
addiction and alcoholism issues. Victim 1, suffers from a form of dementia, and Duncan failed to
consult the individual with Enduring Power of Attorney for Victim 1 on several occasions when
seeking money from Victim 1. Additionally, Duncan and Victim 1 circumvented the authority of
the individual with Enduring Power or Attorney over Victim | on at least one occasion after the
individual restricted Victim 1’s access to funds. Duncan and Victim 1 were able to withdraw
additional funds from multiple accounts and send additional money overseas as part of the
fraudulent investment. Duncan used email, text messaging, and other methods to communicate
instructions to his victims; to coordinate the movement of money; and to communicate with

individuals as yet unknown who provided instructions on where to transfer money,
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 6 of 30

communicated pertinent points of the narrative shared with victims, and articulated needs for
additional money. To date, neither Duncan nor any of Duncan’s victims have seen the return of
any funds.

11. Since Duncan was notified that his investments in the Turkish investment were
fraudulent, Duncan has continued to solicit money from his victims and make additional
promises of financial return, circumvent financial institutions safeguards against fraud, and used
email as a primary means of communicating with victims and coconspirators. Additionally, as
victims have been identified and notified about the fraudulent nature of the Turkish investment,
Duncan has sought new ways to fund transfers of money to his coconspirators in Turkey.

Transfers of Currency to Turkey

12. On September 21, 2020 the SEC conducted an interview with DUNCAN (“the
SEC interview”) DUNCAN provided a more complete description of transactions related to the
Turkish Investment. During the SEC interview DUNCAN explained that prior to August of
2016, Marck had requested DUNCAN’s assistance with managing an inheritance, however, in
August, Marck began requesting money for other reasons. Duncan explained, “so at this point in
time, I'm getting back to Janet, she said well, we're going to need some money. I can't get my
hands on it. I don't know what I'm going to do. My son is not doing well. There's a chance he's
going to need some surgery.” As a result, DUNCAN provided funds to other individuals on
behalf of Marck.

13. Between August 15, 2016 and September 27, 2016 Duncan transferred
approximately $20,970.00 USD to Moneygram accounts for Ballard Zimba (Zimba), Andrew
Evans (EVANS), or Allen Andy (Andy) located in Istanbul, Turkey through multiple

transactions. Transaction information is as follows:
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 7 of 30

a. On August 15, 2016 at approximately 10:40 AM! Duncan transferred $2000.00 USD
to ZIMBA via MoneyGram from CVS #517 in Longmeadow, MA.

b. On August 15, 2016 at approximately 11:22 AM DUNCAN transferred $400.00 USD
to ZIMBA via MoneyGram from CVS #1130 in Springfield, MA.

c. On August 21, 2016 at approximately 8:02 AM DUNCAN transferred $250.00 to
ZIMBA via MoneyGram from CVS #355 in Newport, RI.

d. On August 22, 2016 at approximately 1:44 PM DUNCAN transferred $2000.00 to
ZIMBA via MoneyGram from CVS #517 in Longmeadow, MA.

e. On August 22, 2016 at approximately 2:27 PM DUNCAN transferred $2000.00 to
ZIMBA via MoneyGram from C-Mart in East Longmeadow, MA.

f. On August 22, 2016 at approximately 2:39 PM DUNCAN transferred $520.00 to
ZIMBA via MoneyGram from CVS #1130 in Springfield, MA.

g. On September 2, 2016 at approximately 1:11 PM DUNCAN transferred $2000.00 to
EVANS via MoneyGram from CVS #517 in Longmeadow, MA.

h. On September 2, 2016 at approximately 1:42 PM DUNCAN transferred $2000.00 to
EVANS via MoneyGram from CVS #1130 in Springfield, MA.

i. On September 2, 2016 at approximately 2:01 PM DUNCAN transferred $2000.00 to
EVANS via MoneyGram from C-Mart in East Longmeadow, MA.

j. On September 2, 2016 at approximately 2:31 PM DUNCAN transferred $2000.00 to
EVANS via MoneyGram from CVS #1157 in Springfield, MA.

k. On September 2, 2016 at approximately 3:02 PM DUNCAN transferred $2000.00 to

EVANS via MoneyGram from CVS #2566 in Wilbraham, MA.

 

' All times for MoneyGram transfers in Eastern Standard Time.
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 8 of 30

|. On September 24, 2016 at approximately 9:01 AM DUNCAN transferred $2000.00

to Andy via MoneyGram from CVS #1157 in Springfield, MA.

m. On September 24, 2016 at approximately 9:23 AM DUNCAN transferred $1800.00

to Andy via MoneyGram from CVS #2566 in Wilbraham, MA.

14. Based on my training and experience, I know that criminals often structure money
financial transfers in a way that allows them to avoid reporting requirements for financial
institutions and daily or monthly caps placed on customers transfer amounts of frequency. Some
structuring strategies included making currency transfers from multiple locations same day,
transferring money to multiple recipients, and breaking up larger currency transfers into smaller
individual transfer amounts. Duncan exhibited typical structuring patters while using
MoneyGram in August and September of 2016. Despite the attempt to structure currency
transfers to avoid fraud detection, Duncan admitted during the SEC interview that MoneyGram
created problems for the Turkish Investment because MoneyGram identified the transactions as
“a scam.”

15. During the SEC Interview Duncan claimed that he transferred approximately
$100,000.00 USD to the Turkish Investment prior to recruiting any additional investors. Duncan
described his participation in the Turkish Investment during the end of 2016 saying, “We get
through September. We're now in October. I'm now fully committed to trying to help this
woman in a serious kind of way, and between September and the end of the year, if my memory
is -- correct me, I could be wrong about this, if you get me in court and it’s treated differently --
maybe I should just through a little caveat on this particular thing, but I'm pretty sure that by the
end of the year, I had provided well over $100,000, And over the next several months, that

became $200,000 that I had in savings, in cash, in a safe. And the -- and as we stand right now, a
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 9 of 30

few years later, I have about $300,000 invested, but $200,000 were invested before [Victim 1]
even — [Victim 1] even got involved with this or was part of a conversation because I didn't
really think any of that was going to be necessary.” Duncan continued by explaining that he
warned Victim | that the Turkish Investment may have been a scam, but that it also could lead to
a 100% return on investment. Duncan described Victim 1’s initial investment saying, “So he
started off with, I think, $17,000 or $19,000, the heavy money didn't come until later.”

Victim 1

16. As set forth below in more detail, my interview with Victim 1, Witness 1, bank
records, and other information all show that Duncan caused Victim 1 to provide approximately
$300,000 to the Turkish Investment. This was done typically through a series of circuitous
financial transactions that seem to have been designed to obfuscate the money trail.

17. On September 22, 2020, I interviewed Victim 1. During the interview, Victim 1
confirmed that Victim | had provided approximately $300,000.00 USD to the Turkish
Investment. Victim 1 explained that Victim I had expected a 100% return on investment.
Victim | also explained that the decision to fund the Turkish Investment was based on Victim
1’s trust in Duncan and Duncan’s good business sense.

Victim 1 Financial Transactions with Turkish Investment
18. On January 11, 2017, Victim 1 withdrew $16,000.00 USD from a United Bank
account ending in 1511. On the same date, Duncan deposited $15,800.00 USD into a Bank of
America (BOA) account ending in 2012. Later that same day January 11, 2017), Duncan
transferred $15,800.00 USD to Andy’s AKBANK account ending in 6349. AKBANK is a
Turkish Bank that Duncan describes as a recipient bank in the Turkish Investment currency

transfers. Based on the interview with Victim 1 and the bank records, it appears that $15,800 of
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 10 of 30

Victim 1’s $16,000 was given to the Turkish Investment and Duncan kept $200.

19. On January 25, 2017, Victim | withdrew $21,000.00 USD from a United Bank
account ending in 1511. On the same date, Duncan deposited $21,000.00 USD into a BOA
account ending in 2012. On January 25, 2017 Duncan transferred $21,000.00 USD to Andy’s
AKBANK account ending in 6349. Based on the interview with Victim 1 and the bank records,
it appears that all of Victim 1’s $21,000 was given to the Turkish Investment.

20. On March 1, 2017 Victim | cut two checks from a United Bank account ending in
5401, each made out to “Cash.” Check number 2906 was for $6,500.00 USD. Check number
2907 was for $1,000.00 USD. Later on March 1, 2017, Duncan deposited $7,860.00 USD into a
BOA account ending in 2012. On the same date Duncan transferred $7,800.00 USD to Andy’s
AKBANK account ending in 6349. Based on the interview with Victim 1 and the bank records,
it appears that all of Victim 1’s $7,500 was given to the Turkish Investment and $300 was
provided to the Turkish Investment from another source.

21. On September 25, 2020, I Interviewed Witness 1, the wife of Victim 1. Witness 1
explained that Victim 1 initially provided $16,000.00 to DUNCAN for an expected 100% return
on investment. Witness 1, approximated the date of the initial transaction to summer of 2016,
Investigators have since used bank records to identify the correct date of the initial $16,000.00
transaction as January 11, 2017 as referenced in paragraph 17. Witness | told investigators that
within months of being told about Victim 1’s involvement in the Turkish Investment, Witness |
identified a home equity line of credit and said that Victim | had withdrawn approximately
$100,000.00 of that credit and provided the funds to Duncan for the Turkish Investment.

22. Witness | provided a transaction summary from the home equity line of credit

from United Bank referenced in paragraph 20. The transaction report shows 10 withdrawals
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 11 of 30

totaling $133,989.00 USD occurring between March 10, 2019 and August 7, 2019. Several of
these withdrawals correspond to transactions in the Turkish Investment that are known to
investigators. Those transactions are described below.

23. On March 10, 2017, Victim 1 withdrew $15,000.00 USD from the United Bank
line of home equity line of credit. On the same date, Duncan withdrew $350.00 USD from a
Berkshire Bank account ending in 6440. Later that day, Duncan deposited $18,100.00 USD into
a BOA account ending in 2012. Duncan transferred $18,000.00 USD to Andy’s AKBANK
account ending in 6349 from the BOA account ending in 2012. Based on the interview with
Witness | and the bank records, it appears that Victim 1’s $15,000 was given to the Turkish
Investment and $3,000 was obtained from another source for the Turkish Investment.

24. On March 29, 2017, Victim 1 withdrew $9,000.00 and $6,000.00 USD from the
United Bank line of home equity credit in two separate transaction. On the same date, Duncan
deposited $15,000.00 USD into a Berkshire Bank account ending in 6440. Later on March 29,
2017 DUNCAN transferred $14,400.00 USD to a beneficiary name Mercy Stowe (Stowe).
Account information for Stowe’s bank account used in this transaction was not available, but
numerous other transactions conducted through MoneyGram and related to the Turkish
Investment showed the recipient location for Stowe was located in Istanbul, Turkey. Based on
the interview with Witness 1 and the bank records, it appears that $14,400 of Victim 1’s $15,000
was given to the Turkish Investment and Duncan kept $600.

Victim 2 and Victim 3

25. A review of financial records reveals that Victim 2 and Victim 3 became involved

in the Turkish Investment in August or September of 2017. Victim 2 is the parent of Victim 3.

Victim 2 has a history of alcoholism and was arrested on December 21, 2020 for a violent
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 12 of 30

altercation involving Victim 3 and another individual. Police reports from the incident that
Victim 3 explained to officers that Victim 2 had recently been diagnosed with Alzheimer’s.

26. Inthe SEC interview, Duncan described the involvement of Victim 2 in the
Turkish Investment. Duncan explained that due to Victim 2’s alcohol and drug addiction,
Duncan had received power of attorney for Victim 2 and was acting as the trustee for Victim 2’s
investments. Duncan explained that Victim 2 would often provide Victim 3 with money that
Victim 3 would use to purchase drugs. Duncan, therefore, approached Victim 2 with the Turkish
Investment to limit Victim 3’s ability to access Victim 2’s money and as a lucrative investment
option. Duncan attests that Victim 2 was in a state of sobriety and was, therefore, lucid enough
to consent to providing funds to the Turkish Investment.

27. Duncan had control, acting as a trustee, of multiple TD Ameritrade accounts for
Victim 2, including accounts number 925-317294, which was opened by Duncan on August 22,
2017. Numerous transactions related to the Turkish Investment have been conducted by Victim 2
or involving Victim 2’s accounts. Selected transactions are described below, but the full loss
amount for Victim 2 is not yet known.

28. The first transaction known to investigators involving funds from Victim 2
occurred on September 14, 2017. During this transaction Victim 2 used MoneyGram to transfer
$2000.00 USD to Larry Kesher (Kesher) from C-Mart in East Longmeadow, MA. Kesher’s
receiving location was in Istanbul, Turkey.

29. On October 10, 2017, Victim 2 received $2000.00 USD in a BOA account ending
in 9889 from TD Ameritrade account 925-317294. The transaction listed the receiving party as
“DUNCAN RICHARD.” The same day Victim 2 used MoneyGram to transfer $1850.00 USD

to Stowe from CVS 1157 in Springfield, MA.
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 13 of 30

30. On October 20, 2017 Victim 2 used MoneyGram to transfer $1000.00 USD to
Sheldon Weisberg from CVS 1157 in Springfield, MA. Weisberg’s receiving location was
located in Istanbul, Turkey. On the same day Duncan transferred $2000.00 USD to Weisberg
from CVS 1130 in Springfield, MA.

31. On December 29, 2017, Victim 2 received $2500.00 USD in a BOA account
ending in 9889 from TD Ameritrade account 925-317294. The transaction listed the receiving
party as “DUNCAN RICHARD.” On December 31, 2017 DUNCAN used MoneyGram to
transfer $2000.00 USD to Gabriel Donald (Donald) from CVS 517 in Longmeadow, MA.

32. On January 21, 2018 Victim 2 wrote a check number 286 from the BOA account
ending in 9889 for $19,000.00 USD made payable to Richard G. Duncan. On January 24, 2018
DUNCAN deposited check 286 into his Berkshire Bank account ending in 6440. On January 26,
2018 a deposit return for $19,000.00 USD occurred in DUNCAN’s Berkshire bank account
ending in 6440. The same account then had $19,000.00 USD removed from the account and
received a retuned check fee of $7.23 USD. On January 25, 2018, following the failed attempt to
deposit $19,000.00 USD into Duncan’s account via check, a transfer of $19,500.00 USD from
TD Ameritrade account 925-317294 to Victim 2’s BOA account ending in 9889 occurred. On
January 29, 2018, following receipt of the funds, Victim 2 withdrew $19,000.00 USD from the
BOA account ending in 9889 and purchased a BOA cashier’s check number 1461505928 for
$19,000.00 USD made payable to “Richard C. Duncan”. On January 29, 2018, BOA cashier’s
check number 1461505928 posted. On the same date, DUNCAN cashed BOA cashier’s check
number 1461505928 and received $3,000.00 USD in cash, and BOA cashier’s check
1461505931 for $16,000.00 USD made out to “Richard G. Duncan”. On January 30, Duncan

deposited BOA cashier’s check 1461505931 for $16,000.00 USD into his Berkshire Bank
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 14 of 30

Account ending in 6440. Duncan withdrew $18,200.00 USD from his Berkshire Bank Account
ending in 6440 on February 16, 2018.

33. On February 3, 2018 Victim 2 and Victim 3 opened a BOA bank account ending
in 3773. The BOA account ending in 3773 has received numerous deposits from a TD
Ameritrade account with an as yet unknown account number and a receiving party listed as
“DUNCAN RICHARD.” Some of these transfers were followed by cash withdrawals or the
purchase of cashier’s checks that listed names of individuals known or believed to be connected
to the Turkish Investment. Several of those transactions are described below.

34. On May 16, 2018, Victim 2 and Victim 3 received a transfer of $12,500.00 USD
into the BOA account ending in 3773 from the unknown TD Ameritrade account. The
transaction listed the receiving party as “DUNCAN RICHARD.” Later that day Victim 2 and
Victim 3 withdrew $10,000.00 USD from the BOA account ending in 3773. The withdrawal slip
used during the transaction includes a note listing the name Olufemui Sadiq (Sadiq).

35. When asked about the identity of Sadiq in the SEC Interview, Duncan said that
Sadiq was “a link in the chain,” i.e., that Marck had told Duncan to send money to Sadiq.
Duncan also explained that Sadiq was the CEO of a company called Date2Marry and that Sadiq
was located in Texas.

36. On September 27, 2018, Victim 2 and Victim 3 received a transfer of $18,000.00
USD into the BOA account ending in 3773 from the unknown TD Ameritrade account. The
transaction listed the receiving party as “Duncan Richard.” On September 28, 2018, Victim 3
withdrew $4,100.00 USD and $12,010.00 USD in two transactions from the BOA account
ending in 3773. The withdrawal slip used during the $12,010.00 USD transaction includes a

note listing the name Ruth Burstein (Burstein).
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 15 of 30

37. On November 14, 2018, Victim 3 received $5,900.00 USD from a TD Ameritrade
account into a United Bank Account ending in 4076. On the same date Victim 3 withdrew
$4,150.00 USD from the United Bank Account ending in 4076. At approximately 1:41 P.M. on
November 14, 2018, Victim 3 cashed a cashier’s check for $1,720.00 USD at United Bank.
Victim 3 was then charged a $10.00 USD fee for cashing a cashier’s check. Following that
transaction, Victim 3 purchased cashier’s check 619820 for $5,850.00 USD and was charged a
$10.00 USD cashier’s check purchasing fee. The amount of the cashier’s check 619820 ($5,850)
was equal to the total of the amount withdrawn from the United Bank Account ending in 4076
($4,150), plus the amount for the cashier’s check cashed by Victim 3 ($1,720), minus the two
$10.00 USD fees charged by United Bank. Cashier’s check 619820 listed Victim 3 as the
remitter and was made out to Sadiq. On December 13, 2018 Duncan cashed United Bank
cashier’s check 619820, made out to Sadiq.

38. On January 18, 2019, $46,000.00 USD was transferred from a TD Ameritrade
account for Victim 2 and Victim 3 to Victim 3’s United Bank account ending in 4076. On
January 29, 2019, Victim 3 withdrew 45,000.00 USD from the United Bank account ending in
4076 after a previous failed attempt to withdrawal the funds. Investigators believe this
withdrawal was also connected to the Turkish investment.

Victim 4

39. Investigators interviewed Victim 4 multiple times in 2020. During those
interviews Victim 4 explained the following facts. Duncan recruited Victim 4 into the Turkish
Investment in the summer or fall of 2019. Victim 4 only provided money directly to Duncan or
sent money to an individual using the name Henry Franssen (Franssen) for the Turkish

Investment. Victim 4 has lost approximately $140,00.00 USD to the Turkish Investment.
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 16 of 30

Victim 4 has given the majority of that money directly to Duncan. Victim 4 claimed that all
money given to the Turkish Investment was transferred out of Victim 4’s bank account at
Franklin First Federal Credit Union (FFFCU), ending in 9104.

40. A review of financial documents has shown that Victim 4’s participation in the
Turkish Investment, knowingly or unknowingly, may have actually begun earlier in 2019.
Several of the transfers or withdrawals Victim 4 made for Duncan or others in the Turkish
investment are outlined below.

41. On March 20, 2019, Victim 4 withdrew $3,000.00 USD from the FFFCU account
ending in 9104 and listed “R. Duncan” on the deposit slip. Victim 4 made numerous other
withdrawals between March 20, 2019 and June 29, 2020 from the FFFCU account ending in
9104.

42. On October 30, 2019, Duncan deposited $2,000.00 USD into Duncan’s TD Bank
account ending in 3720. On November 1, 2019, Victim 4 transferred $1,200.00 USD Victim 4’s
FFFCU account ending in 9104 to Duncan’s TD Bank account ending in 3720. On November 4,
2019 Duncan transferred $3,200.00 from Duncan’s TD Bank account ending in 3720 to
Franssen’s Bank of Melbourne account ending in 4446.

43. On November 21, 2019, Victim 4 transferred $6,000.00 USD from the FFFCU
account ending in 9104 to a TD Bank account ending in 3720 owned by Duncan. On November
22, 2019 DUNCAN transferred $6,000.00 USD from TD Bank account ending in 3720 to
Franssen’s Bank of Melbourne account ending in 4446.

44. On December 20, 2019, Victim 4 transferred $4,000.00 USD from the FFFCU
account ending in 9104 to a TD Bank account ending in 3720 owned by Duncan. On December

23, 2019 Duncan transferred $4,000.00 USD from TD Bank account ending in 3720 to
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 17 of 30

Franssen’s Bank of Melbourne account ending in 4446.

45. On January 13, 2020 and January 14, 2020 Victim 4 transferred $10,000.00 USD
from the FFFCU account ending in 9104 directly to Franssen at an ANZ Bank account ending in
1011 using two requests.

46. On February 25, 2020, Victim 4 transferred $14,000.00 USD from the FFFCU
account ending in 9104 directly to Franssen at an ANZ Bank account ending in 1011. Victim 4
listed “personal” as the reason for the transfer.

47. On February 28, 2020, Victim 4 transferred $7,000.00 USD from the FFFCU
account ending in 9104 directly to Franssen at an ANZ Bank account ending in 1011. Victim 4
listed “personal” as the reason for the transfer.

48. On March 6, 2020, Victim 4 transferred $2,400.00 USD from the FFFCU account
ending in 9104 directly to Franssen at an ANZ Bank account ending in 1011. Victim 4 listed
“loan” as the reason for the transfer.

SBA Loan

49. The above noted transactions are not the only transaction related to the Turkish
Investment known to investigators.

50. Duncan also used funds from a Small Business Administration (SBA), Paycheck
Protection Plan (PPP) Loan to provide funds for the Turkish Investment. On July 7, 2020, the
SBA deposited $113,800.00 USD into Duncan’s TD Bank account ending in 3720. The bank
statement for the account ending in 3720 clearly listed the source of the funds as “SBAD TRES
310.” On the same, day Duncan withdrew $48,678.00 USD from the TD Bank account ending in
3720. Duncan then purchased cashier’s check 31811074-7 for $48,678.00 USD made out to

Steven R. Hull (Hull) with a Chase Bank account ending in 0395 and a routing number of
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 18 of 30

035000019. On July 8, 2020 Duncan made a withdrawal for $2,000.00 from the TD Bank
account ending in 3720 and wrote a check for $8,000.00 USD to “Richard Duncan” listing a
request on each stating “large bills please.” Later on July 8, 2020, Duncan withdrew $53,592.00
USD from the TD Bank account ending in 3720 and purchased cashier’s check 31811084-8 for
$53,592.00 USD made out to Steven R. Hull with a Chase Bank account ending in 0395 anda
routing number of 035000019,

51. Hull was interviewed by investigators in February of 2021. In the interview, Hull
explained that he has met a person online that claimed to be Traci Bush (Bush). Hull had never
met Bush in person, but explained that they communicated via messenger apps, and on the phone
on one occasion. Hull then described a series of events that match the common pattern of a
romance scam, including sending money to Bush, opening bank accounts at the request of Bush,
and purchasing bitcoin for Bush.

52. Based on my training and experience, I know that individuals involved in
financial fraud often use numerous individuals to transfer money through a complex network of
people in order to make it difficult for investigators to identify the source and end recipients of
fraudulently obtained funds. Individuals involved in these transactions are often referred to as
“money mules.” Money mules are often convinced to send money by using a number of
different fraudulent schemes, like romance scams and work-from-home-scams. Hull’s activities
are consistent with an individual who has fallen victim to a romance scam and that has been
recruited into a money mule network.

53. On July 14, 2020, the SBA deposited $149,900.00 USD into Duncan’s TD Bank
account ending in 3720. The bank statement for the TD Bank account ending in 3720 clearly

listed the source of the funds as “SBAD TRES 310.” On the same, day Duncan withdrew
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 19 of 30

$59,619.00 USD from the TD Bank account ending in 3720. Duncan then purchased cashier’s
check 31811115-3 for $59,619.00 USD made out to Denise Boyd Merchell. On July 15, 2020,
Duncan withdrew $10,000.00 USD from the TD Bank account ending in 3720. On July 16,
2020, Duncan withdrew $63,323.00 USD from the TD Bank account ending in 3720. Duncan
then purchased cashier’s check 31811123-2 for $63,323.00 USD made out to Denise Boyd
Merchell. That same day, Duncan also withdrew $10,000.00 USD from the TD Bank account
ending in 3720.

54. Denise Boyd (Boyd), formerly Denise Boyd Merchell, was interviewed by
investigators, Boyd was involved in a scam in which she provided money to an individual
claiming to be Alice Herem (Herem). At some point Herem informed Boyd that Boyd worked
for Duncan as part of the scam. Boyd refused to work for anyone because Boyd was on
disability. Boyd spoke to Duncan on the telephone from phone number (413) 348-9896. Duncan
told Boyd that she now worked from Duncan. Boyd provided a written account of her
interactions with Duncan in which she explains that Duncan also called Citizens Bank and told
the bank that Boyd was an employee of Duncan. Boyd received $59,619.00 USD into a Citizens
Bank account ending in 0792 on July 30, 2020. Boyd believe the money was a government grant,

but Duncan told her the money was not a grant.

The use of the Gmail Account
55. Information gained from interviews with multiple victims, interviews conducted
by the SEC with Duncan, and text messages exchanged between Duncan and Victim 4 has
confirmed that that email is the primary method of communication used by Duncan to
communicate with coconspirators and is commonly used by Duncan to communicate with the

victims on matters related to the fraud scheme. Specifically, interviews with Victim | and
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 20 of 30

Victim 4 have indicated that Duncan communicated instructions or updates related to the fraud
scheme to them via email. Victim 4 also explained that Duncan forwarded documents to Victim
4 via email, that were purportedly sent to Duncan by Marck and the Chairman of Turkish Kargo
(The Chairman).

56. Emails were sent directly to Victim | from the email address
RD01106@gmail.com. Victim | allowed investigators to review and document the content of
some of these email messages. The emails wiring instructions and email addresses for
individuals instructing Duncan on where to transfer money including: Janet_marck@yahoo.com,
turkishkargol @gmail.com, richardmorganchambers@mail.com, janetmarck801@gmail.com,
richardmorganchambers94@gmail.com, and marckjanet@gmail.com.

57. During the SEC Interview, Duncan provided statements that demonstrate the
consistent use of email to communicate information directly related to the fraudulent investment
with coconspirators and victims.

58. When asked about Duncan’s relationship with Marck, Duncan outlined his first

communication via email with Marck, in 2016.

DUNCAN: ...we're at the end of July, early part of August and if my memory serves me

correctly, that's about the time I get my first email from Janet Marck. And she's

introducing herself. She’s acknowledging the fact that I've been talking to her attorney.

And she wants to let me know that what he has told her is something that seems like a

good thing to do and, you know, she'd be interested in, you know, talking to me...

59, | When SEC investigators asked Duncan how many calls Duncan had with the
individual claiming to be Morgan, the attorney representing Marck in the Turkish investment

scheme, the following exchange occurred.
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 21 of 30

SEC: So, how many calls did you have with this attorney from Turkey?

DUNCAN: How many emails would I have received? Because that's how we

communicated.
SEC: | guess -- okay, it was all by email. Did you ever speak to him on the phone?

DUNCAN: Yes, but it would always be that he would call me, but I -- but I did speak
with him, you know, actually fairly frequently.

60. For clarification, the SEC asked Duncan if he had retained communications

between Duncan and Morgan. Duncan responded as follows.

DUNCAN: Do I still have the emails? Is that what you just said?

SEC: Yes.

DUNCAN: Yes, I do. I just got to -- I just -- you know, they're not easy to find, but I
know I have them.

61. When asked about the logistics of moving money Duncan discussed his

conversations with an individual claiming to be Robert Longman, a representative of the Turkish

Akbank. Duncan reported that this individual represented the bank and was the head of its wire

transfer department. The following exchange occurred during the SEC interview:

letters.

SEC: And when you would talk to Mr. -- was it Longman -- Longman -- Langman?
DUNCAN: I did everything with email through him, too. Okay, but that was my --
SEC: “Did you ever speak to Mr. Langman on the phone?”

DUNCAN: “No I didn’t get him on the phone but I have letters.”...

62. The following statement occurred when Duncan clarified the contents of those

DUNCAN: And some of them are emails to the attorney, which are -- you know, I could
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 22 of 30

get to you. And some of them are emails with Phillip Longman that | thought were

important enough to keep, and I'm pretty sure I kept them.

63. When asked about due diligence requirements related to Duncan’s position as an
investment advisor and the steps Duncan took when verifying the identity of Marck, Duncan and
the SEC had the following exchange:

SEC: ... You never met her is that right?

DUNCAN: No, I've never met her. Okay. I have her email as well, yeah. have her

email -- well, yeah, I mean we must've had at least 200 hours of email conversations

with each other. And initially, we used Facebook; then we changed to something else
and so forth... But I had -- I had hours upon hours upon hours upon hours of discussions
with her. She's also got an email address, which I can give you to you.

64. Inthe interview with the SEC, DUNAN also referenced likely using email to
obtain copies of Marck’s bank statements from either Marck or Morgan; receiving copies of
Marck’s father’s will from Morgan via email; and receiving invoices and other documentation
from other coconspirators via email.

65. Text messages between Duncan and Victim 4 demonstrate that email is a
consistent form of communication between Duncan and those he has convinced to participate in
the fraudulent investment scheme. Numerous text messages reference exchange of information
related to the fraudulent investment scheme being conducted over email. A selection of those
text messages reads as follows:

66. Text message exchange between Duncan and Victim 4 on November 23, 2018:
Duncan: ... can you call me when you get in tomorrow morning? I’m gonna [sic] need

16,000 for a very short time with the right kind of terms. I have a very short window to
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 23 of 30

grab onto something that’s of great value to me. And I’m hoping to get a cashier’s check
ups’d [sic] out tomorrow...

VICTIM 3: Which email address did you send it to?

67. Text message exchange between Duncan and Victim 4 on December 8, 2018:

VICTIM 3: Did you send an addendum for the 2900

DUNCAN: _ Yes I sent it this morning and just sent it again just now case [sic] you

didn’t get it. If you still don’t have it let me know and I'll stick it in the mail to you.
VICTIM 3: [Auto-Reply] I’m driving right now — PI get back to you later.
DUNCAN: Ok

VICTIM 3: I haven’t checked my e-mail today but I will, thanks.

68. Text message exchange between Duncan and Victim 4 on December 20, 2018:

DUNCAN: Check your email from me

69. Text message exchange between DUNCAN and VICTIM 4 on January 18, 2019:
DUNCAN: _ Read your email this morning.. --- [sic] copy of My [sic] email from the
chairman that I received earlier this morning outlining the nature of the agreement with
the Costa Rican cargo company we’ve just formed a relationship with. I want to get this
wrapped up today and money in the Fedex to our person in Maryland ... so let me know
if your [sic] satisfied with this as soon as you can .. Will need 15000$ cash. And will
drive up and pick it up around 230pm if I could. You will still get 125% and an
amendment from me even though the risk is -0- because I can do this quickly with you
without all the banking formality’s — but I will need photo copies of our original

agreement and subsequent amendments because I lost a lot of that when my computer
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 24 of 30

was stolen.

70. Text message exchange between Duncan and Victim 4 on January 11, 2020:
DUNCAN: _ Saturday — read new Email, all information about the recipient for the

Janet wire transfer to Henry Franssen on Monday.
DUNCAN: _ Please confirm.

71. Text message exchange between Duncan and Victim 4 on January 13, 2020:
DUNCAN: Just wanted to wake you up and remind you that we need to make that

transfer at 9:30 this morning and I need you to email me the receipt...
After several other texts, Duncan followed up with Victim 4 on January 13, 2020:

DUNCAN: Please send me an email attachment of the transfer slip. Thank you -/ [sic]

Rd01106@Gmail.com
VICTIM 3: _ It’s done

72. According to text messages, wiring instructions or receipts for wire transfers were

exchanged between Victim 4 by Duncan on multiple other occasions including February 18,

2020; February 25, 2020; February 29, 2020,

73. Text messages also indicate that email was used by Duncan to communicate with

coconspirators not yet known or as a medium to exchange information between coconspirators

and victims. Selected examples read as follows:

74. Text message exchange between Duncan and Victim 4 on November 16, 2019:
DUNCAN: ... check your email as I have mailed you a copy of the performance

guarantee reconfirmation letter over the signature of the Turkish Kargo [sic] chairman
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 25 of 30

but we’ve been working with and also the secretary of the Turkish Kargo [sic]company

laying out terms and conditions.

The text message that followed the statement above included a screenshot of a MAC

computer screen displaying a letter from Turkish Cargo.

75. Text message exchange between Duncan and Victim 4 on November 16, 2019:

DUNCAN. _.... the chairman is writing a letter to us now and when he’s done it will be
mailed to Janet me you and Bob [sic] and will contain language that says we will owe no further
money After [sic] our dockage and visa bill is paid... I’ll get back to you as soon as I know that

this email from the chairman has been sent and is in your email account.

76. According to text messages additional documents were sent to Victim 4 from
Duncan via email on February 12, 2020. Text messages also indicate that emails from
coconspirators were also forwarded to victims by Duncan on April 8, 2020.

77,  Inatext message exchange from March 24, 2019 Duncan explains to Victim 4
that he is being audited and requests that they transfer responsibility of tracing the transactions
for the investment to Victim 4. In the text exchange Duncan also references his desire to keep
his personal email account hidden from investigators, saying “...I’m being audited right now and
if they want to check my personal email I wouldn’t be too crazy about having that happen...”

TECHNICAL BACKGROUND

78. Based on my Training and experience, | have learned that Google provides a
variety of on-line services, including electronic mail (“email”) access, to the public. Google
allows subscribers to obtain email accounts at the domain name gmail.com), like the email
account listed in Attachment A. Subscribers obtain an account by registering with Google.

During the registration process, Google asks subscribers to provide basic personal information.
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 26 of 30

Therefore, the computers of Google are likely to contain stored electronic communications
(including retrieved and unretrieved email for Gmail subscribers) and information concerning
subscribers and their use of Gmail services, such as account access information, email
transaction information, and account application information. Such information may constitute
evidence of the crimes under investigation because the information can be used to identify the
account’s user or users.

79. Additionally, email providers typically retain certain transactional information
about the creation and use of each account on their systems. This information can include the
date on which the account was created, the length of service, records of log-in (i.e., session)
times and durations, the types of service utilized, the status of the account (including whether the
account is inactive or closed), the methods used to connect to the account (such as logging into
the account via the provider’s website), and other log files that reflect usage of the account. In
addition, email providers often have records of the Internet Protocol address (“IP address”) used
to register the account and the IP addresses associated with particular logins to the account.
Because every device that connects to the Internet must use an IP address, IP address information
can help to identify which computers or other devices were used to access the email account.

80. As explained herein, information stored in connection with an email account may
provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
under investigation, thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my training and experience, the
information stored in connection with an email account can indicate who has used or controlled
the account. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, email
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 27 of 30

communications, contacts lists, and images sent (and the data associated with the foregoing, such
as date and time) may indicate who used or controlled the account at a relevant time. Further,
information maintained by the email provider can show how and when the account was accessed
or used, For example, as described below, email providers typically log the Internet Protocol
(IP) addresses from which users access the email account, along with the time and date of that
access. By determining the physical location associated with the logged IP addresses,
investigators can understand the chronological and geographic context of the email account
access and use relating to the crime under investigation. Also, stored electronic data may provide
relevant insight into the email account owner’s state of mind as it relates to the offense under
investigation. For example, information in the email account may indicate the owner’s motive
and intent to commit a crime (e.g., communications relating to the crime), or consciousness of
guilt (e.g., deleting communications in an effort to conceal them from law enforcement).

81. Lastly, based on my training and experience, I know that electronic
communication sent via email by major service providers often contain header information that
include the email address of the sender, the address of the user, internet protocol (IP) addresses
of the sender, and the IP address of the recipient or recipients. When combined with other
investigative techniques this information can be used to identify the location and identity of the
original sender. This information can be used to identify coconspirators or victims as yet
unknown to investigators.

FOURTEEN-DAY RULE FOR EXECUTION OF WARRANT

82. Federal Rule of Criminal Procedure 41(e)(2)(A),(B) directs the United States to

execute a search warrant for electronic evidence within 14 days of the warrant's issuance. If the

Court issues this warrant, the United States will execute it not by entering the premises of Yahoo
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 28 of 30

or Google, as with a conventional warrant, but rather by serving copies of the warrant on the
companies and awaiting their production of the requested data. This practice is approved in 18
U.S.C. § 2703(g), and it is generally a prudent one because it minimizes the government's
intrusion onto Internet companies’ physical premises and the resulting disruption of their
business practices. 63. Based on my training and experience and that of other law enforcement
officers, | understand that e-mail providers sometimes produce data in response to a search
warrant outside the 14-day period set forth in Rule 41 for execution of a warrant. I also
understand that e-mail providers sometimes produce data that was created or received after this
14-day deadline (“latecreated data”). 64. The United States does not ask for this extra data or
participate in its production. 23 65. Should Yahoo or Google produce late-created data in
response to this warrant, I request permission to view all late-created data that was created by
Yahoo or Google, including subscriber, IP address, logging, and other transactional data, without
further order of the Court. This information could also be obtained by grand jury subpoena or an
order under 18 U.S.C. § 2703(d), neither of which contains a 14-day time limit. However, law
enforcement personnel will seek to avoid reviewing any late-created data that was created by or
received by the accountholder(s), such as e-mail, absent a follow-up warrant. 66. For these
reasons, I request that the Court approve the limitations outlined in the procedures described in
Attachment B.
CONCLUSION

83. Based on the forgoing facts and information, I have probable cause to believe that
evidence of a violation of 18 U.S.C § 1343, identities of victims, and or information related to
identities of conspirators not yet identified will be obtained through the collection of the content

of electronic communication for the Gmail account RDO1106@gmail.com. I request that the
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 29 of 30

Court issue the proposed search warrant. Because the warrant will be served on Google who will
then compile the requested records at a time convenient to it, reasonable cause exists to permit
the execution of the requested warrant at any time in the day or night.

Respectfully submitted,

Casey Goacron Special Agent

Federal Bureau of Investigation
Case 3:21-mj-03152-KAR Document 2-1 Filed 08/02/21 Page 30 of 30

Subscribed and sworn to before me on 08/22/2021

Hon. Katherine A. Robertson
United States Magistrate Judge
